IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MENITES, INC., D/B/A THEO'S BAR AND       : No. 760 MAL 2017
GRILLE, THEODORE KALATHAS, AND            :
MOSCA KALATHAS,                           :
                                          : Petition for Allowance of Appeal from
                   Petitioners            : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
WHTM ABC27 NEWS, MEDIA GENERAL,           :
INC., JAMES CRUMMEL, AMANDA               :
ST.HILAIRE,                               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.